             Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 1 of 11


 1   NICHOLAS STREET, ESQ. – SBN 249156
     ZIMMER & MELTON, LLP
 2
     11601 Bolthouse Drive, Suite 100
 3   Bakersfield, California 93311
     Telephone: (661) 463-6700
 4   Facsimile: (661) 501-4221
 5   Email: nstreet@zimmermelton.com

 6   Attorneys for Defendant,
     RICHLAND SCHOOL DISTRICT
 7

 8

 9                              UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA

11
     JESUS VASQUEZ, by and through his               Case No.: 1:19-cv-00327 JLT
12   Guardian Ad Litem, Christina Garcia,
                                                     STIPULATION AND [PROPOSED]
13
                  Plaintiff,                         PROTECTIVE ORDER REGARDING
14                                                   CONFIDENTIALITY OF DOCUMENTS
           vs.                                       REGARDING DEFENDANT PAUL
15                                                   MARTINEZ
16   RICHLAND SCHOOL DISTRICT; PAUL                  (Doc. 38)
     MARTINEZ and DOES 1 TO 10, inclusive,
17
                  Defendants.
18

19
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
20
           The parties, Plaintiff JESUS VASQUEZ, a minor by and through his guardian ad litem,
21
     Christina Garcia (collectively “Plaintiff”), and Defendant RICHLAND SCHOOL DISTRICT
22
     (“Richland”), and Defendant PAUL MARTINEZ (“Martinez,” collectively “Defendants”), by
23
     and through their respective attorneys of record, hereby enter into this stipulated protective
24
     order on Plaintiff’s Subpoena for Production of Document, dated July 31, 2020 (“Subpoena”).
25
     Records and information protected from disclosure by California Civil Code § I 798, the
26
     federal Constitution, and Article 1, Section 1 of the California Constitution relating to
27
     Defendant Martinez, whose identity is known to Plaintiff and Defendants, have been agreed to
28
     be produced. The parties hereby agree to stipulate as follows:

                                                   1
          STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
             Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 2 of 11


 1         All documents, employment records and other records (including the information
 2   contained in such documents) maintained by Richland relating to Martinez that are responsive
 3   to the Subpoena, subject to objections to such Subpoena (such items are hereinafter referred to
 4   as “Confidential Records” under this Order). The purpose of this Stipulation and Protective
 5   Order is to facilitate exchange of relevant and necessary information regarding records
 6   concerning Martinez, including documents and information that cannot be obtained from any
 7   other source, and which may be subject to privacy and/or confidentiality limitations, including
 8   but not limited to, California Civil Code § 1798, the federal Constitution, and Article 1,
 9   Section 1 of the California Constitution. Defendant Richland confirms that prior to release of
10   the Confidential Records, notice to Martinez will be provided regarding such release.
11         NOW, THEREFORE, IT IS HEREBY STIPULATED BY AND BETWEEN THE
12   PARTIES THROUGH THEIR ATTORNEYS OF RECORD AS FOLLOWS:
13         1.     The records and information of Martinez which have been sought via the
14   Subpoena shall be produced to counsel for Plaintiff and counsel for Martinez and shall be
15   deemed “CONFIDENTIAL RECORDS OF DEFENDANT PAUL MARTINEZ.”                                 Such
16   records shall include, subject to relevant evidentiary objections and subject to privacy and
17   confidentiality rights protected by California Civil Code § 1798, the federal Constitution, and
18   Article 1, Section 1 of the California Constitution, the documents and records requested in
19   Plaintiff’s Subpoena.
20         2.     All additional documents or other forms of evidence requested by the parties in
21   accordance with the Federal Rules of Civil Procedure and/or California Code of Civil
22   Procedure that the parties deem CONFIDENTIAL RECORDS and/or privileged (which
23   include, without limitation, records deemed protected under California Education Code§
24   49076, et seq., Part 99 (Commencing with Section 99.1) of Title 34 of the Code of Federal
25   Regulation, California Civil Code § 1798, the federal Constitution, and Article 1, Section 1 of
26   the California Constitution) may be so designated by the parties as CONFIDENTIAL
27   RECORDS OF DEFENDANT PAUL MARTINEZ and shall be produced in accordance with
28   the Federal Rules of Civil Procedure and/or California Code of Civil Procedure and subject to

                                                   1
          STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
               Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 3 of 11


 1   the terms and restrictions of this Order including future discovery requests (e.g., written
 2   discovery, depositions, etc.), as well as subject to relevant discovery and evidentiary objections.
 3   As to future requests by the parties, Richland shall provide at least 14 days’ notice to Martinez
 4   prior to producing such information or further documents.
 5          3.     All documents that Defendant Richland produces as Martinez's employment file
 6   (including, but not limited to, his application for employment at Richland, references, training
 7   materials, medical records, disciplinary records (if any) and financial information at the District)
 8   through discovery and subpoena, and which it reasonably believes to be Confidential as provided
 9   by Federal or California laws, regulations or rules or court may, at the time of production,
10   designate such information as “Confidential,” and the information so designated shall thereafter
11   be subject to the provisions of this Order. In the case of the documents, each page that is
12   produced under this Order shall be separately marked “CONFIDENTIAL” by Defendant
13   Richland. In the event of any dispute over the scope of the designation, the parties shall meet and
14   confer before presenting the dispute to the Court for resolution. This provision is without
15   prejudice of the right of either party to move for a determination from the Court that information
16   thus designated is not Confidential. The Parties agree to meet and confer over disputes over
17   whether or not information is Confidential before making such a motion to the Court.
18          4.     By producing the CONFIDENTIAL RECORDS OF DEFENDANT PAUL
19   MARTINEZ referenced herein, or by agreeing to the terms of this Order, the parties do not intend
20   to waive, abridge, or modify and are not waiving, abridging, or modifying the legal right to assert
21   evidentiary objections, the attorney-client privilege and/or attorney work-product doctrine. By
22   entering into, agreeing to, and/or complying with the terms of this Order, the parties shall not
23   prejudice in any way the right of any party (or any other person subject to the terms of this
24   Order):
25   ///
26   ///
27                 a.     to seek a determination by the Court as to whether any particular
28          Confidential material should be subject to protection as “Confidential” under the terms of

                                                    1
           STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
              Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 4 of 11


 1          this Order; and/or,
 2                 b.       to seek relief from the Court on appropriate notice to all other parties to the
 3          proceeding from any provision(s) of this Order, either generally or as to any particular
 4          document, material or information.
 5          5.     The CONFIDENTIAL RECORDS OF DEFENDANT PAUL MARTINEZ shall
 6   be used solely for the purpose of litigating the above-entitled matter and shall not be disclosed to
 7   any persons other than for purposes of litigating this matter, and as more specifically identified in
 8   Paragraph 9. Should the parties or their attorneys disclose any such records to any person in
 9   connection with the litigation of this matter, such party or counsel shall apprise such person of the
10   confidential nature of the documents and/or provide such person with a copy of this stipulation
11   and Order.
12          6.     In the event that any party or counsel for any party files or submits to this Court
13   any CONFIDENTIAL RECORDS OF DEFENDANT PAUL MARTINEZ, such records shall be
14   filed under seal in accordance with Federal Rules of Civil Procedure, Rule 5.2. The party may
15   seek to file the document under seal according to the requirements and procedures of Local Rule
16   141. This protective order does not entitle any party to file any document under seal.
17          7.     In the event any CONFIDENTIAL RECORDS OF DEFENDANT PAUL
18   MARINTEZ are to be used in any proceeding in this action including, but not limited to,
19   depositions, exhibits to motions or trial, such documents shall not lose their confidential and
20   privileged status through such use and the parties shall exercise reasonable precaution to protect
21   the confidentiality of such documents;
22          8.     Any documents, testimony or information to be designated as “Confidential” must
23   be clearly so designated before the document, testimony or information is disclosed or produced.
24   The Parties may agree that the case name and number are to be part of the “Confidential”
25   designation. The “Confidential” designation should not obscure or interfere with the legibility of
26   the designated item.
27   ///
28   ///

                                                    1
           STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
             Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 5 of 11


 1                 a.     For documents (apart from transcripts of depositions or other pretrial or trial
 2          proceedings), the designating party must affix the legend “Confidential” on each page of
 3          any document containing such designated Confidential material;
 4                 b.     For testimony given in depositions the designating party may either:
 5                        i.      identify on the record, before the close of the deposition, all
 6                                “Confidential” testimony, by specifying all portions of the testimony
 7                                that qualify as “Confidential;” or,
 8                        ii.     designate the entirety of the testimony at the deposition as
 9                                “Confidential” (before the deposition is concluded) with the right to
10                                identify more specific portions of the testimony as to which
11                                protection is sought within 45 days following receipt of the
12                                deposition transcript. In circumstances where portions of the
13                                deposition testimony are designated for protection, the transcript
14                                pages containing "Confidential" information may be separately
15                                bound by the court reporter, who must affix to the top of each page
16                                the legend “Confidential,” as instructed by the designating party.
17                 c.     For information produced in some form other than physical documents, and
18          for any other tangible items, including, without limitation, compact discs or DVDs, the
19          designating party must affix in a prominent place on the exterior of the container or
20          containers in which the information or item is stored the legend “Confidential.” If only
21          portions of the information or item warrant protection, the designating party, to the extent
22          practicable, shall identify the “Confidential” portions.
23          9.     Access to and/or disclose of Confidential materials designated as “Confidential” or
24   otherwise designated pursuant to this Order shall be provided only to the following persons:
25                 a.     the Court;
26                 b.     Attorneys of record in this proceeding and their paralegals, clerical and
27          secretarial staff employed by such attorneys who are actively involved in the proceeding
28          and are not employees of any party.

                                                   1
          STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
       Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 6 of 11


 1           c.     In-house counsel to the undersigned parties and the paralegal, clerical and
 2    secretarial staff employed by such counsel. Provided, however, that each non-lawyer
 3    given access to Confidential materials shall be advised that such materials are being
 4    disclosed pursuant to, and are subject to, the terms of this Order and that they may not be
 5    disclosed other than pursuant to its terms;
 6           d.     Those officers, directors, partners, members, persons, employees and agents
 7    of all non-designating parties that counsel for such parties deems necessary to aid counsel
 8    in the prosecution or defense of this proceeding; provided, however, that each such person
 9    given access to Confidential materials shall be advised in writing that such materials are
10    being disclosed pursuant to, and are subject to, the terms of this Order and that they may
11    not be disclosed other than pursuant to its terms;
12           e.     Court reporters in this Proceeding (whether at depositions, hearings, or any
13    other proceeding); provided, however, that each such person given access to Confidential
14    materials shall be advised in writing that such materials are being disclosed pursuant to,
15    and are subject to, the terms of this Order and that they may not be disclosed other than
16    pursuant to its terms;
17           f.     Any deposition, trial or hearing witness in the proceeding who previously
18    has had access to the Confidential materials, or who is currently or was previously an
19    officer, director, partner, member, employee or agent of an entity that has had access to
20    the Confidential materials;
21           g.     Any deposition or non-trial hearing witness in the proceeding who
22    previously did not have access to the Confidential materials; provided, however, that each
23    such witness given access to Confidential materials shall be advised in writing that such
24    materials are being disclosed pursuant to, and are subject to, the terms of this Order and
25    that they may not be disclosed other than pursuant to its terms;
26           h.     Outside experts or expert consultants consulted by the undersigned parties
27    or their counsel in connection with the proceeding, whether or not retained to testify at any
28    oral hearing or trial; provided, however, that prior to the disclosure of Confidential

                                              1
     STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
              Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 7 of 11


 1          materials to any such expert or expert consultant, counsel for the party making the
 2          disclosure shall deliver a copy of this Order to such person, shall explain its terms to such
 3          person, and that they may not be disclosed other than pursuant to its terms. It shall be the
 4          obligation of counsel, upon learning of any breach or threatened breach of this Stipulation
 5          and Protective Order by any such expert or expert consultant, to promptly notify counsel
 6          for the designating party or affected party of such breach or threatened breach.
 7          10.    The inadvertent production by any of the undersigned parties or non-parties to this
 8   action of any document, including testimony or information during discovery, in this action,
 9   without a Confidential Designation, shall be without prejudice to any claim that such item is
10   Confidential and such party shall not be held to have waived any rights by such inadvertent
11   production. In the event that any document, testimony or information that is subject to a
12   “Confidential” designation is inadvertently produced without such designation, the Party that
13   inadvertently produced the document shall give written notice of such inadvertent production
14   within sixty (60) days of discovery of the inadvertent production, together with a further copy of
15   the subject document, testimony or information designated as “Confidential” (the “Inadvertent
16   Production Notice”). Upon receipt of such Inadvertent Production Notice, the party that received
17   the inadvertently produced document, testimony or information shall promptly destroy the
18   inadvertently produced document, testimony or information and all copies thereof, or, at the
19   expense of the producing party, return such together with all copies of such document, testimony
20   or information to counsel for the producing party and shall retain only the “Confidential”
21   designated materials. Should the receiving party choose to destroy such inadvertently produced
22   document, testimony or information, the receiving party shall notify the producing party in
23   writing of such destruction within twenty (20) days of receipt of written notice of the inadvertent
24   production. This provision is not intended to and does not apply to any inadvertent production of
25   any information protected by attorney-client or work product privileges. In the event that this
26   provision conflicts with any applicable law regarding waiver of confidentiality through the
27   inadvertent production of documents, testimony or information, such law shall govern.
28   ///

                                                    1
           STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
               Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 8 of 11


 1            11.   At the conclusion of this matter, including, without limitation, all appeals and time
 2   periods for rights of appeal, if applicable, the records deemed CONFIDENTIAL RECORDS OF
 3   DEFENDANT PAUL MARTINEZ shall be returned to the party producing said records or
 4   destroyed.
 5            12.   Any Confidential materials produced by a non-party witness in discovery in this
 6   proceeding pursuant to subpoena or otherwise may be designated by such non-party as
 7   “Confidential” under the terms of this Order, and any such designation shall have the same force
 8   and effect, and create the same duties and obligations, as set forth above. Any such designation
 9   shall also function as a consent by such producing party to the authority of the Court in the
10   proceeding to resolve and conclusively determine any motion or other application made by any
11   person or party with respect to such designation, or any other matter otherwise arising under this
12   Order.
13            13.   Any party to the proceeding (or other person subject to the terms of this Order)
14   may ask the Court, after appropriate notice to the other parties to the proceeding, to modify or
15   grant relief from any provision of this Order. Nothing in this Order shall be construed to
16   preclude either party from asserting in good faith that certain Confidential materials require
17   additional protection. The Parties shall meet and confer to agree upon the terms of such
18   additional protection.
19            14.   The Parties shall meet and confer regarding the procedures for use of Confidential
20   materials at trial and shall move the Court for entry of an appropriate order, prior to or during
21   trial, whichever is more practical, if necessary.
22            15.   Nothing in this Order shall affect the admissibility into evidence of Confidential
23   materials or abridge the rights of any person to seek judicial review or to pursue other appropriate
24   judicial action with respect to any ruling made by the Court concerning the issue of the status of
25   documents and information subject to this order.
26            16.   To the extent permitted by law, the Court shall retain jurisdiction to enforce,
27   modify, or reconsider any portion of this Order, even after the proceeding concludes.
28   ///

                                                    1
           STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
              Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 9 of 11


 1          17.    If any of the parties believe that a violation of this Order has occurred, or is about
 2   to occur, the parties have the right to seek proper relief from this Court to redress such violation,
 3   including injunctive relief, which may be sought on the basis of ex parte application. Time and
 4   urgency permitting, the parties should attempt to meet and confer prior to proceeding ex parte.
 5          This Stipulation and Protective Order may be executed in counterparts.
 6

 7   DATED: August             , 2020                  ZIMMER & MELTON, LLP
 8

 9
                                                  By
10                                                     Nicholas J. Street, Esq.
11                                                     Attorneys for Defendant,
                                                       RICHLAND SCHOOL DISTRICT
12

13
     DATED: August             , 2020                  GALANTE LAW, INC.
14

15

16                                                By
                                                       Ben Galante, Esq.
17                                                     Attorneys for Plaintiff,
                                                       JESUS VASQUEZ, by and through his
18
                                                       Guardian Ad Litem, Christina Garcia
19

20   DATED: August             , 2020                  SETHI LAW FIRM
21

22
                                                  By
23                                                     Rahul Sethi, Esq.
24                                                     Attorneys for Plaintiff,
                                                       JESUS VASQUEZ, by and through his
25                                                     Guardian Ad Litem, Christina Garcia
26
27                                [SIGNATURES CONTINUED ON NEXT PAGE]

28

                                                    1
           STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
          Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 10 of 11


 1   DATED: August        , 2020                 HAGAN LAW GROUP, LLP
 2

 3
                                            By
 4                                               William A. Bruce, Esq.
 5                                               Attorneys for Defendant,
                                                 PAUL MARTINEZ
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 1
        STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
             Case 1:19-cv-00327-JLT Document 39 Filed 08/25/20 Page 11 of 11


 1                                                ORDER
 2          The Court ORDERS:
 3          1.     The stipulated protective order, with the change noted in paragraph 6, is
 4   GRANTED;
 5          2.     Defendant Richland shall comply with the notification requirements of Education
 6   Code §49077 and shall provide immediate notice to Defendant Martinez of this order;
 7          3.     Defendant Richland shall produce the records, information and documents set forth
 8   in the subpoena issued by plaintiff within ten days.
 9

10   IT IS SO ORDERED.

11      Dated:    August 25, 2020                           /s/ Jennifer L. Thurston
12                                                   UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    1
           STIPULATION AND [PROPOSED] PROTECTIVE ORDER REGARDING CONFIDENTIALITY OF DOCUMENTS
